 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      ROOSEVELT TRUVILLION,
                                                               NO. C19-2071RSL
 9
                           Plaintiff,

10
                    v.                                         ORDER APPOINTING COUNSEL

11
      KING ELECTRIC MANUFACTURING
      CO.,
12
                           Defendant.
13

14

15          The Court hereby appoints Denise Ashbaugh of Arete Law Group, 1218 Third Avenue,
16
     Suite 2100, Seattle, WA 98101, (206) 428-3250, dashbaugh@aretelaw.com, as
17
     counsel for plaintiff pursuant to the “Plan and Rules of the United States District Court
18
     for the Western District of Washington at Seattle for the Representation of Pro Se Litigants.”
19

20   Counsel shall enter her appearance within ten days of the date of this Order. If counsel is unable

21   for a reason set forth in the Plan and Rules to assume this representation, notice of the reason
22   and a request for relief from appointment shall be given as soon as practicable.
23
            In the event respondent prevails, appointed counsel may move for an award of attorney’s
24
     fees under any applicable authority. The Court is unable to assure counsel of compensation,
25
     however.
26

27

28   ORDER APPOINTING COUNSEL - 1
 1        The Clerk is directed to send a copy of this Order to plaintiff and to Ms. Ashbaugh.
 2

 3
          Dated this 8th day of April, 2020.
 4

 5
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER APPOINTING COUNSEL - 2
